DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


3.	Claim(s) 1,4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bengtsson et al (US 2016/0294461).
Claims 1 and 7. 
Bengtsson et al discloses a communications method  and apparatus, comprising the steps of 
determining, by a terminal device, M pilot ports that are used to transmit one data stream (in response to an instruction from the base station the UE selects a number of antennas to transmit pilot signals), wherein M is a positive integer greater than or equal to 2; and
sending, by the terminal device to a network device, M pilot signals and the data stream that have been subject to a same precoding processing, wherein the M pilot signals are respectively generated based on the M pilot ports. (The UE transmits pilots signals and  data streams to the base station by programming a filter which adjusts amplitude balance or ratio, phase offset or delay,i.e., precoding parameters, based on the pilot signals).  See paragraph [0028] and [0030].


Bengtsson et al discloses a communications method, comprising: 
determining, by a network device, M pilot ports that are used by a terminal device
to transmit one data stream, wherein M is a positive integer greater than or equal to 2;
sending, by the network device, first indication information to the terminal device, wherein the first indication information is used to indicate the M pilot ports (The BS instructs the UE to transmit individual pilot signals from two or more different antennas); and
receiving, by the network device, M pilot signals and the data stream that have been subject to a. same precoding processing and that are sent by the terminal device, wherein the M pilot signals are respectively generated based on the M pilot ports.  (The UE transmits pilots signals and  data streams to the base station by programming a filter which adjusts amplitude balance or ratio, phase offset or delay,i.e., precoding parameters, based on the pilot signals).  See paragraph [0028] and [0030].

Allowable Subject Matter
4.	Claims 2,3,5,6,8,9,11,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Kevin Kim
Examiner
Art Unit 2631